DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/14/22 has been entered.
 
Response to Amendment
Receipt is acknowledged of applicant's amendment filed on 7/15/22. Claims 13 and 14 are new. Claims 1, 2, 4, 5 and 7-14 are currently pending and an action on the merits is as follows.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “measuring section” in claims 1 and 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The measuring section is element 30 with the light emitters ([¶56]).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
22
Claims 1, 2, 4, 5 and 7-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dainobu et al. US 2011/0028858 in view of Weckstrom US 2012/0325214 and Ahmad et al. US 2016/0331272.
Regarding claim 1, Dainobu discloses an airway adaptor including a tubular member to which a measuring section configured to measure a flow rate of a5 respiratory gas of a subject is to be attached, wherein
 	a tubular member having a gas passage through which the respiratory gas passes ([FIG1][¶34] the tubing section 20), the tubular member comprising first ([FIG7] 26) and second ([FIG7] 25) opposing portions and a middle portion disposed between and connecting the first and second opposing portions in a longitudinal axial direction of the tubular member ([FIG7] area around 24),
 	a resistance portion disposed within the gas passage and positioned at the middle portion of the tubular member without extending into the first and second opposing portions of the tubular member, the resistance portion configured to generate 10a differential pressure in the respiratory gas passing through the gas passage ([FIG12][¶38,49] bluff member 57),
 	the resistance portion includes at least two partition members which are disposed in the gas passage along a longitudinal axial direction of the tubular member, the at least two partition members which are separated from 15one another and which are disposed parallel to each other so that an interior of the tubular member is partitioned into a plurality of gas passages which are juxtaposed to one another so as to extend along the longitudinal direction of the tubular member ([FIG12][¶38,49] bluff member 57 has two partitions). See the annotated figure.
 	the gas passage includes a main gas passage, a first adaptor gas passage, and a second adaptor gas passage, the main gas passage including the at least two partition members therein, the first adaptor gas passage coupled to one end of the main gas passage, the second adaptor gas passage coupled to the other end of the main gas passage (see annotated figure), 
 	the tubular member includes: a first adaptor section disposed in one end side of the tubular member and including the first adaptor gas passage; and a second adaptor section disposed in the other end side of the tubular member and including the second adaptor gas passage, the second adaptor section adapted to be closer to the patient than the first adaptor section when the airway adaptor is used for the patient (see annotated figure)

    PNG
    media_image1.png
    568
    597
    media_image1.png
    Greyscale

 	Dainobu does not specifically disclose the resistance portion positioned at a portion that includes a middle portion of the tubular member, the at least two partition members  and the at least two partition members which are separated which extend along the longitudinal axial direction from an inner wall surface of the gas passage in a direction that is transverse to the longitudinal axial direction of the tubular member, with respect to a longitudinal direction of the tubular member. Weckstrom teaches a similar gas sensor that uses a resistance member positioned in the middle of the device ([FIG8][¶33] bluff bodies 14 and 23. The bodies are positioned along the longitudinal axis and extend along that axis as they have a width which is in the longitudinal direction).Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to combine the diffuser of Weckstrom with the device of Dainobu as it is no more than the predictable use of prior art elements for their established purpose. See annotated figure. 

    PNG
    media_image2.png
    774
    966
    media_image2.png
    Greyscale

The combination of Dainobu and Weckstrom does not discloses a diffusing portion which is configured to diffuse air passing through the second adaptor gas passage is disposed in the second adaptor gas passage. Ahmad teaches a diffusing element 243 ([¶141] the diffusing element is provided upstream in the device so in the combined device that would be in the second portion closest to the patient). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to combine the diffuser of Ahmad with the device of Dainobu and Weckstrom in order to diffuse and disperse the air through the device to avoid channeling [¶141]).
Regarding claim 2, Dainobu discloses the side surfaces of the partition members are separated from the inner wall of the gas passage and parallel to the longitudinal axial direction of the tubular member ([FIG17,18] separated from the wall by 109)
Regarding claim 4, Dainobu discloses a hole allowing a detection light beam which is to be emitted from an outside of the tubular member, to pass through5 the hole is formed in each of the partition members ([¶39] the windows 24) and Weckstrom teaches that the partition members can also be transparent ([¶25]).
Regarding claim 5, Dainobu discloses a first adaptor section which is to be connected to an inspiration supplying section for supplying inspiration to the10 subject is disposed in one end side of the tubular member ([FIG8][¶35] side 21),
 	a second adaptor section which is to be connected to an expiration outputting section for outputting expiration from the subject is disposed in the other end side of the tubular member ([FIG8][¶35] side 26).
Regarding claim 7, Dainobu discloses an adaptor and the measuring section which is configured measure the flow rate of the respiratory gas of the subject ([¶8] a light detection device is attached to the window section).
Regarding claim 8, Dainobu discloses a first adaptor section which is to be connected to an inspiration supplying section for supplying inspiration to the10 subject is disposed in one end side of the tubular member ([FIG8] side at 21 ),
 	a second adaptor section which is to be connected to an expiration outputting section for outputting expiration from the subject is disposed in the other end side of the tubular member ([FIG8] side 36),
 	15the first adaptor section includes: a first adaptor gas passage which is coupled to one end of the gas passage in which the partition members are disposed ([FIG8] side at 21 with the partition members 27); and a first adaptor connecting portion which is formed to cover an outside of the first adaptor gas passage ([FIG8][¶35] outer wall 21), and 
 	20the second adaptor section includes: a second adaptor gas passage which is coupled to the other end of the gas passage in which the partition members are disposed; and a second adaptor connecting portion which is formed to cover an outside of the second adaptor gas passage ([FIG8][¶35] side 26 with the cover 22). 
Regarding claims 9 and 10, Dainobu discloses the at least two partition members being separated from one another in a direction that is transverse to the longitudinal axial direction of the tubular member and being positioned adjacent one another in a direction that is transverse to the longitudinal axial direction of the tubular member ([FIG12]).
Regarding claim 11, Weckstrom teaches the gas passage at a middle portion of the resistance portion is narrower than the gas passage at an end portion of the resistance portion in the longitudinal axial direction of the tubular member ([FIG8]).  
Regarding claim 12, see the rejection of claim 1, Dainobu discloses the inner wall surface of the gas passage including a pair of opposing projections formed thereon and extending into the gas passage, each projection of the pair of opposing projections extending along the longitudinal axial direction of the tubular member between opposite ends of wherein each end of the opposite ends has an inclined surface such that a total width of the plurality of gas passages, in a direction perpendicular to the longitudinal axial direction, at a middle portion of the resistance portion is narrower than a total width of the plurality of gas passages, in the direction perpendicular to the longitudinal axial direction, at an end portion of the resistance portion ([FIG70 portions 24 extend into the gas passage and have inclined portions on either end]).
Regarding claim 13, Dainobu does not disclose the diffuser portion is configured to prevent a jet stream from being generated in the second adaptor gas passage. Ahmad teaches a diffusing element 243 ([¶141] the diffusing element is provided upstream in the device so in the combined device that would be in the second portion closest to the patient). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to combine the diffuser of Ahmad with the device of Dainobu and Weckstrom in order to diffuse and disperse the air through the device to avoid channeling [¶141]).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dainobu et al. US 2011/0028858 in view of Weckstrom US 2012/0325214 and Ahmad et al. US 2016/0331272 and Kizawa US 5,979,247.
Regarding claim 14, Dainobu discloses an airway adaptor including a tubular member to which a measuring section configured to measure a flow rate of a5 respiratory gas of a subject is to be attached, wherein
 	a tubular member having a gas passage through which the respiratory gas passes ([FIG1][¶34] the tubing section 20), the tubular member comprising first ([FIG7] 26) and second ([FIG7] 25) opposing portions and a middle portion disposed between and connecting the first and second opposing portions in a longitudinal axial direction of the tubular member ([FIG7] area around 24),
 	a resistance portion disposed within the gas passage and positioned at the middle portion of the tubular member without extending into the first and second opposing portions of the tubular member, the resistance portion configured to generate 10a differential pressure in the respiratory gas passing through the gas passage ([FIG12][¶38,49] bluff member 57),
 	the resistance portion includes at least two partition members which are disposed in the gas passage along a longitudinal axial direction of the tubular member, the at least two partition members which are separated from 15one another and which are disposed parallel to each other so that an interior of the tubular member is partitioned into a plurality of gas passages which are juxtaposed to one another so as to extend along the longitudinal direction of the tubular member ([FIG12][¶38,49] bluff member 57 has two partitions). See the annotated figure.
 	the gas passage includes a main gas passage, a first adaptor gas passage, and a second adaptor gas passage, the main gas passage including the at least two partition members therein, the first adaptor gas passage coupled to one end of the main gas passage, the second adaptor gas passage coupled to the other end of the main gas passage (see annotated figure), 
 	the tubular member includes: a first adaptor section disposed in one end side of the tubular member and including the first adaptor gas passage; and a second adaptor section disposed in the other end side of the tubular member and including the second adaptor gas passage, the second adaptor section adapted to be closer to the patient than the first adaptor section when the airway adaptor is used for the patient (see annotated figure).
 	Dainobu does not specifically disclose the resistance portion positioned at a portion that includes a middle portion of the tubular member, the at least two partition members  and the at least two partition members which are separated which extend along the longitudinal axial direction from an inner wall surface of the gas passage in a direction that is transverse to the longitudinal axial direction of the tubular member, with respect to a longitudinal direction of the tubular member. Weckstrom teaches a similar gas sensor that uses a resistance member positioned in the middle of the device ([FIG8][¶33] bluff bodies 14 and 23. The bodies are positioned along the longitudinal axis and extend along that axis as they have a width which is in the longitudinal direction).Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to combine the diffuser of Weckstrom with the device of Dainobu as it is no more than the predictable use of prior art elements for their established purpose. See annotated figure. 
The combination of Dainobu and Weckstrom does not discloses a diffusing portion which is configured to diffuse air passing through the second adaptor gas passage is disposed in the second adaptor gas passage. Ahmad teaches a diffusing element 243 ([¶141] the diffusing element is provided upstream in the device so in the combined device that would be in the second portion closest to the patient). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to combine the diffuser of Ahmad with the device of Dainobu and Weckstrom in order to diffuse and disperse the air through the device to avoid channeling [¶141]).
The combination does not specifically disclose the main gas passage formed with pressure take-out ports which are disposed in both end sides of the main gas passage in the longitudinal axial direction of the tubular member, the measuring section to be attached to the airway adaptor through the pressure take-out ports, the at least two partition members are disposed inside of a range between the pressure take-out ports in the longitudinal axial direction of the tubular member without extending into the first and second adaptor gas passages. Kizawa teaches a similar flow sampling device that has pressure take out ports 4 ([FIG1]). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination with the teachings of Kizawa as it is no more than the simple substitution of one know flow sensor for another, specifically a differential pressure sensor.

Response to Arguments
Applicant's arguments filed 7/15/22 have been fully considered but they are not persuasive. 
Regarding Applicant’s arguments against Ahmad, Examiner respectfully disagrees. While the diffuser of Ahmad maybe used for a different purpose it performs the function of avoiding channeling of the gas same as the instant diffuser.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Materna US 6,601,460 on IDS submitted 5/22/19 specifically FIG1a.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANTHONY CATINA whose telephone number is (571)270-5951.  The examiner can normally be reached on 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL CATINA/
Examiner, Art Unit 3791

/TSE W CHEN/Supervisory Patent Examiner, Art Unit 3791